Citation Nr: 0416959	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a residual of herbicide exposure during service.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from July 1969 
to July 1971 and from January to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision granted service 
connection for post-traumatic stress disorder and assigned a 
50 percent disability rating.  Subsequently, temporary total 
(100%) disabilities ratings have been assigned for periods 
when the veteran required inpatient treatment for his service 
connected PTSD.  However, upon release the veteran's 
disability rating was returned to 50 percent.  That rating 
decision also denied entitlement to service connection for a 
skin disorder which was claimed as a residual of exposure to 
Agent Orange during service.  

The issue involving rating the veteran's PTSD is remanded to 
the RO via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange during such service.

2.  The service medical records do not show a diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

3.  The competent medical evidence of record reveals a 
current diagnosis of seborrheic keratoses and eczema.

4.  There is no competent medical evidence of record which 
relates the veteran's current skin disorders to his military 
service or to Agent Orange exposure during service.  


CONCLUSION OF LAW

A skin disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in February 2001, that VA obtained the 
veteran's service medical records and were requesting the 
veteran's VA medical treatment records.  This letter also 
informed the appellant of what evidence he needed to submit 
to substantiate his claim for service connection for a skin 
disorder.  The duty to notify the appellant of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Quartuccio, 16 Vet. App. 
at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable rating decision on a claim for VA benefits.  In 
this case, the appellant was provided a VCAA notice letter in 
February 2001 which was before the October 2001 RO rating 
decision.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim.  Specifically, VA has 
obtained the veteran's service medical records and VA medical 
treatment records.  The veteran has also been accorded a VA 
medical examination.  The veteran has indicated that the only 
medical records related to his skin disorder are VA medical 
treatment records.  The RO has obtained copies of these 
records.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

II.  Service Connection for Skin Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Chronic lymphocytic 
leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. §  1116(f).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2003). 

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; 
Parkinson's Disease and Parkinsonism; Amyotrophic Lateral 
Sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity; immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tract tumors; brain tumors; AL amyloidosis (also referred to 
as primary amyloidosis); endometriosis; adverse effects on 
thyroid homeostasis; and, any other condition for which VA 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

In this case the veteran avers that he developed a skin 
disorder, as a result of exposure to Agent Orange in service.  
In his December 2001 notice of disagreement he specifically 
indicated that he believed he had chloracne.  

The veteran's service medical records reveal that separation 
examination of the veteran was conducted in June 1971.  On 
the report of medical history he indicated a history of skin 
disease.  However, clinical evaluation revealed that the 
veteran's skin was "normal" with no abnormalities noted by 
the examining physician.  

VA medical treatment records dated February 2000 reveal that 
the veteran had complaints of a rash on his legs.  He 
indicated that he had the rash on his left leg for 
approximately three to four months and the rash on the right 
leg for only one month.  An April 2000 VA treatment record 
again reveals that the veteran had a rash on his leg and also 
noted some small scabbed areas on the veteran's head which he 
reported having for approximately three years.  Treatment 
with topical medication was prescribed.  Other VA medical 
records reveal continuing treatment for the veteran's 
complaints of rash.  

In May 2002 a VA examination of the veteran was conducted.  
The veteran reported getting recurrent sores on his scalp and 
rashes on his legs.  Physical examination revealed a few 
verrucous papules on the top of the scalp, scaling and 
fissuring of the palms of his hands, and hyperpigmented 
scaling rash on the legs.  The diagnosis was eczema of the 
legs and hands and seborrheic keratoses on the scalp.  

Review of the veteran's discharge papers, DD 214, reveals 
that the veteran served in combat in Vietnam during the 
Vietnam era.  As such, he is presumed to have been exposed to 
Agent Orange during that service.  38 U.S.C.A. §  1116(f).  
However, while the Board finds that, although the veteran has 
met the regulatory presumption of active service in the 
Republic of Vietnam during the Vietnam era, no competent 
medical evidence has been submitted demonstrating that a skin 
disorder due to herbicide exposure is present and related to 
service.  The veteran does not have a diagnosis of chloracne 
or any other Agent Orange related skin disorder.  The current 
diagnoses of the veteran's skin disorders are eczema of the 
legs and hands and seborrheic keratoses on the scalp.  With 
no medical evidence of a current Agent Orange related skin 
disorder as defined in 38 C.F.R. § 3.309(e) service 
connection cannot be granted on a presumptive basis due to 
Agent Orange exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the veteran has a current diagnosis of 
eczema and seborrheic keratoses.  The veteran's service 
medical records do not show and treatment for, or diagnosis 
of, any skin disorder during the veteran's military service.  
There is no medical evidence showing that the veteran had 
treatment for rashes and skin disorders until 2000 which is 
decades after his separation from service in 1971 and almost 
10 years after his separation from his second period of 
active service in 1991.  There is absolutely no medical 
evidence which relates the veteran's current skin disorders 
to his active military service or to Agent Orange exposure 
during service.  As such, the preponderance of the evidence 
is against the claim, and accordingly, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a skin disorder, to include as a 
residual of Agent Orange exposure during service, is denied.  


REMAND

Review of the record reveals that the veteran has not 
received any notice as required by the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to his PTSD claim.  
This must be done.  

The veteran is service connected for PTSD presently at a 50 
percent disability rating.  While he has required two periods 
of hospitalization for inpatient treatment for his PTSD, the 
veteran appears to remain employed.  Another VA examination 
should be conducted to ascertain the extent of disability 
caused by the service connected PTSD.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The case is REMANDED to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide the names of all health care 
professionals and/or facilities (private 
and governmental) where he had been 
treated for his claimed service connected 
PTSD since October 2003.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  The RO should specifically 
obtain the veteran's inpatient and 
outpatient VA treatment records dating 
from October 2003 to present.  

3.  The veteran should be accorded a VA 
examination to determine the nature and 
extent of the service-connected PTSD.  
The report of examination should include 
a detailed account of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders the examiner should 
specify which symptoms are associated 
with and which disorders are part of or 
caused by the service-connected PTSD.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
examiner must comment upon the presence 
or absence, and the frequency or severity 
of the following symptoms due to PTSD:  
depressed mood; anxiety; suspiciousness; 
panic attacks; chronic sleep impairment; 
memory loss; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; inability to establish and 
maintain effective relationships; gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should describe how the symptoms 
of the service-connected PTSD affect the 
veteran's social and industrial capacity.  
All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner is 
specifically requested to elicit an 
employment history from the veteran to 
assist in ascertaining the impact of the 
service connected PTSD on the veteran's 
industrial capacity.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale.  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  The entire claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claim for an 
increased disability rating for his 
service connected PTSD.  If any benefit on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



